DETAILED ACTION
	
The instant Supplemental Office Action is being mailed to correct typographical errors in the rejection line of the 35 USC § 101 in the Final Office Action of 1/04/2021. Both the 35 USC § 101 and § 112-1st paragraph have been modified. This Office Action replaces that Action mailed on 1/04/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims are acknowledged. Claims 21-25 are new. 
Claims 1-14 and 16-18 are cancelled. Claims 15 and 19-25 are under examination.

Information Disclosure Statement
The IDS filed 6/01/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/111,607 filed 02/03/2015 is acknowledged.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons or record and modified in view of the Amendments.

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15 and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Identification of the Abstract Idea
The claim(s) recite(s):
 applying a sequence-based treatment mode to sequence data to form a patient specific report;
Classifying the diseased tissue based on the patient specific report by comparing the exome sequence and the RNA sequence of the sequence data with the genome sequence data of the normal tissue and the diseased tissue for each gene in gene panel as recited in claim 15;
Step 2A: Identification of a Natural Correlation
The claims recite applying a sequence based treatment model to the sequence data to form a patient specific report, and classifying the tissue based on the report by comparing exome sequence and the RNA sequence to the genome sequence data wherein the report comprises an increase in the exome sequence and RNA sequence. 
The claims recite a natural phenomena which is a natural correlation between a patient’s genetic information and disease state exhibited by an increase of exome or RNA sequence in the sample tissue. The increase of exome or RNA sequence as correlated with a disease target that could be targeted with a therapy is a natural phenomena. In view of the Supreme Court decision in Mayo vs. Prometheus (Mayo vs. Prometheus, 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), it was determined that process claims directed to a natural phenomenon, law of nature, or naturally occurring relation or correlation may not be patent eligible where the claim focuses on the natural phenomenon, law of nature, or naturally occurring relation or correlation.  
Step 2B: Identification of Practical Application:
	The claims are drawn to applying a model to sequence data and comparing exome sequence data and RNA sequence data to genome sequence data. 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claimed process in claim 15 results in “providing a patient having the diseased tissue with a therapy that targets the exome or the RNA product of the one or more genes having the increase in the exome or RNA sequence.” New claims 22-23 recite treating the patient having the diseased tissue comprising providing the patient with a therapy targeting the hormone receptor. New claims 24-25 similarly results in “providing the patient having the diseased tissue with an alternative to a therapy that targets the mutation in the genome sequence of the diseased tissue.” However, these limitations do not meet the criteria for practical application because a particular treatment is not recited. The claims generically recite providing a patient with a therapy that targets any of the genes listed in claims 15 or 24 or a hormone receptor without reciting the particular treatment being applied, as a practical application.
Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite “additional elements” that are limitations in addition to the abstract idea. The “additional elements” are:

Wherein the sequencing device generates the sequence data comprising a genome sequence, an exome sequence and an RNA sequence for each of the normal and diseased tissues by sequencing a genome an exome and RNA of the tissues;
Providing a patient having the diseased tissue with a therapy that targets the exome or RNA product or “alternative” to a therapy that targets the mutation in the genome sequence.
3. wherein the sequence data is stored as a BAMBAM format, as in claim 20.
4. wherein the multi-lane sequencing device is an Illumina HiSeq 4000, as in claim 21.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because multi lane or multi channel sequencers are well known routine and conventional as evidenced by at least:
 Whiteford et al. (Bioinformatics, vol. 25 (2009) pages 2194-2199) who teaches an eight lane flow cell (page 2195, Figure 1); Margraf et al. (Journal of Biomolecular Techniques, vol. 22 (2011) pages 74-84) who teaches analyzing 30 and 50 sample pools by an Illumina Genome Analyzer wherein different samples including a “control” are run in separate lanes in a common run (Abstract); Gravina et al. (Biotechniques, vol. 54 (2013) pages 265-269) teach the Genome Analyzer II and Illumina’s HiSeq 200 used with different wherein “any number of lanes can be run at a time” (Abstract), with up to eight lanes where different reagents in each lane (Figure 2, a).

Biesecker et al. (New England Journal of Medicine, vol. 370 (2014) pages 2418-2425) teach that sequencing genome or exome for clinical applications has entered medical practice (page 2418, par. 1).
Halvardson et al. (Nucleic Acids Research, vol 41 (2013) pages 1-10) teach exome RNA sequencing including exome enrichment prior to sequencing (Abstract) using capture and sequencing technology (page 2, col. 2, par. 3) which is also routine, conventional and well understood.
Furthermore, Applicant’s specification teaches numerous next generation and high through put sequencers (par. 0044) that can be used including (par. 0057) the Illumina HiSeq 400 device:
[0057] In some embodiments, the multi-lane sequencing device is able to process eight, 16, or more samples via multiple flow cell lanes. An example multi-lane sequencing device supporting eight lanes that could be configured for use with the inventive subject matter includes the Illumina® HiSeq 4000. More than one multi-lane sequencing device can operate in parallel so that samples from 100s, 1000s, or more of patient tissues samples can be run at the same time. 
Therefore, the prior art and Applicant’s own disclosure evidence that “additional elements” of a sequencing device capable of performing the sequencing claimed is routine conventional and well understood. 
Furthermore, collecting data by processes that are routine, conventional and well understood is considered to be extra solution activity, as per MPEP 2016.05(g):
3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering.
Applicant’s disclosure (par. 0045) evidences that the output of sequence data in the form of BAMBAM files is routine, conventional and well understood.
Regarding the step of providing a treatment of alternative treatment, this limitation is recited at a high degree of generality such that it is an extra solution activity or tangential to the claimed steps. Neither the claims or the specification disclose what the treatment is or what specific products are targeted. Therefore, it is routine, conventional and well understood to provide a patient with disease tissue with a treatment that targets products along the genetic pathway.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicants argue that the claimed method avoids a false negative and false positive diagnosis for a patient having diseased tissue in which a genome sequence, and RNA sequence and an exome sequence are obtained from both normal tissue and 
In response, Applicants are misconstruing the concept of “abstract idea.” According to the 2019 Guidance, and “abstract idea” is a step that, as recited, can be performed as a mental process or reads on a mathematical concept. Specificity is not a consideration when evaluating a claim for reciting abstract ideas.
	Currently, the claim recites obtaining sequence data or normal tissue and diseased tissue using a multilane sequencing device such as an Illumina HiSeq 4000. Implementing and art equivalent of an Illumina HiSeq 4000 sequencer to sequence normal and disease samples is well known, routine and conventional as evidenced in the above cited prior art of at least Margraf et al. who teaches analyzing 30 and 50 sample pools by an Illumina Genome Analyzer wherein different samples including a “control”. 
	Also, the instant claims are worded such that they do not specifically recite a step of obtaining disease and normal tissue and then sequencing the genetic product of said tissue with a multi-lane sequencing device.
	Collecting data using routine methodology and then analyzing data by comparing sequence information is, as a whole, directed to an abstract idea because the data collection step is an “extra-solution activity” (see MPEP2106.05(g)) which inherently must be performed before data can be analyzed.
 particular treatment is not recited. These limitations broadly recite providing a treatment without reciting particularly, what the treat is. Also see the 112,1st rejection below. 

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claims 15-20 under 35 U.S.C. 112, first paragraph is withdrawn in view of Applicant’s amendments.
The following rejection is necessitated by Applicant’s amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 15 and 19-25 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a New Matter rejection.
	Claim 15 has been amended to recite “providing a patient having the diseased tissue with a therapy that targets the exome or the RNA product of the one or more genes having the increase in the exome or RNA sequence.” New claim 22 recites 
	Support for these limitations of providing a patient with a therapy or an alternative therapy as recited, is not found in the specification. Applicants have pointed to par. 0010, 0013, 0031, 0041, 0042, 0043, 0047, 0049, Table 1 and Figure 5 for support to new limitation. However, par. 0010 and 0013 disclose treatment recommendations; par. 0031 discloses treatment selection and calculating treatment recommendation; par. 0041 discloses treatment decisions; par. 0042 discloses that PI3K inhibitor pictilisb failed to improve outcome and that patients responded poorly to trastuzumab; par. 0043 discloses that genomic and transcriptomic analysis revealed possible treatment option suing anit-HER2 therapy; par. 0047 does not discuss treatment; and par. 0049 discloses treatment options. Disclosure of providing a patient with a treatment that targets the exome or RNA product of the listed genes or alternative to a therapy that targets the mutation in the genome sequence of the diseased tissue is not disclosed.
	New claims 22-25 recite treating the patient having diseased tissue with a therapy targeting the hormone receptor and that does not include anti-PI3-kinase therapy. The specification does not disclose written description support for this limitation of providing treatment to a patient targeting the hormone receptor for patients with any one of the claimed disease tissue (types of tumors). There is no disclosure in the specification commensurate in scope with the limitations in the claims. There 
	Written Description
	Additionally, the specification does not have written description for a species of therapies that target the exome or RNA product of the genes. The specification does not provide written description of having identified the products of the genes that would need to be targeted by the therapies (as for claim 15) or the possible hormone receptors that would need to be targeted (as for claims 22-23). The specification does not have written description for the therapies that would be used to target the gene products or hormone receptors. The specification also does not have written description of an alternative to a therapy (as for claims 24-25) or identified a representative species of mutations that the therapy alternative would target. 
	 
Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in view of Applicant’s amendments.
The following rejection is necessitated by Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 15 recites that classifying comprises “comparing the exome sequence and the RNA sequence” of the sequence data with the genome sequence data of the normal tissue and the diseased tissue. There is lack of antecedent basis support for “the exome sequence and the RNA sequence,” because the claim earlier recites determining data for both the normal tissue exome sequence and normal RNA sequence and the diseased tissue exome sequence and diseased RNA sequence. It is therefore unclear which of the exome and RNA sequences (diseased or normal or both) are compared with the normal and disease genome. It is also unclear if the diseased exome/RNA are compared to the diseased genome and normal exome/RNA compared to the normal genome or a different arrangement of comparisons. Claim 24 had similar limitations that require clarification.
Claim 15 recites “the exome or the RNA product.” There is lack of antecedent basis support for this claim. The claim does not earlier recite any exome or RNA products or identify any products by way of the claimed method.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631